*579ORDER
The Disciplinary Review Board having filed a report with the Court on December 13, 1996, recommending that WALTER V. WALTZ of SPOKANE, WASHINGTON, who was admitted to the bar of this State in 1987, be disbarred for disbursing legal fees to himself without authorization, for attempting to conceal the disbursements, and for failure to cooperate with the ethics authorities, conduct in violation of RPC 1.5(a), RPC 1.15(a), (e) and (d), RPC 8.1(b) and RPC 8.4(c);
And respondent having failed to appear on the return date of the Order to Show Cause why he.should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that WALTER Y. WALTZ be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by WALTER V. WALTZ, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior *580Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that WALTER V. WALTZ comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that WALTER V. WALTZ reimburse the Disciplinary Oversight Committee for appropriate administrative costs.